McGivern, J.
(dissenting). The awesome sweep of the majority’s opinion bewilders me. Where once stood 10 causes of action, but one remains. And this decimation has been accomplished, before the plaintiff has had an opportunity to complete its pretrial and discovery procedures and without the submission of a grain of evidence on behalf of the defendants. All in the name of judicial economy. I think the cause would be better served if we honored the precedents and the precepts, allowed the plaintiff to complete its pretrial examinations — and then go to trial, on the pleadings found acceptable by Special Term.
Treating the first complaint, I have always understood it to be the rule that barring surprise or prejudice, a timely application to amend a complaint will never be denied. (CPLR 3025, subd. [b]; 3 Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 3025.13, 3025.14; McCabe v. Queensboro Farm Prods., 27 A D 2d 936; and Gonzalez v. Concourse Plaza Syndicates, 27 A D 2d 516.) This the plaintiff seeks to do as a result of freshly acquired information. Even the majority concedes that in the plaintiff’s favor there are “precedents respectable because of their ag’e ”. The profession should be alerted that from this decision forward these “respectable precedents” will be *438accorded the same homage currently paid to the divine right of Kings.
Turning to the second complaint, I find no difficulty in concluding that this complaint tells a tale of fraud and concealment, in order to frustrate the plaintiff from its contractual rights: Columbia stood in the shadows, an undisclosed principal; Corash and Rapcor were but puppets and by a concert of fraud they did the plaintiff out of its contractual rights. This complaint puts the defendants on notice of the transaction to be proved, and that is sufficient for a good pleading. (CPLR 3013; Lane v. Mercury Record Corp., 21 A D 2d 602, affd. 18 N Y 2d 889; also Foley v. D’Agostino, 21 A D 2d 60.) Not for us to evaluate the possibilities or weigh proof not yet before us and prematurely pass on questions of ultimate fact. Indeed, it is rudimentary that we are enjoined to accept the allegations as true.
True, Columbia may possibly evade liability because of section 5-1111 of the General Obligations Law (see Commission on Ecumenical Mission and Relations of United Presbyt. Church in U. S. of Amer. v. Roger Gray, Ltd., 34 A D 2d 94), but if concealment of an interest with fraudulent design is proven, the result may be otherwise. And Columbia will have to explain the deed of May 23,1966 whereby the Rapcor Realty, Inc. signed by one Robert E. Guest, vice-president, who also, it seems, is a well-known functionary and a member of the board of directors of Columbia, associated with its real estate department, indicating a hidden identity of interest between Rapcor and Columbia.
If in some measure the complaint in the second action be duplicative of'the proposed amended complaint, no harm ensues and such fact, as the majority opinion recognizes, is not of any particular significance, particularly in view of the direction that both actions be tried together. The disposition of Special Term serves the salutary purpose of achieving at one time the adjudication of an entire controversy, predicated upon transactions or occurrences, concerning which defendants have been fully apprised.
Thus, to my mind, the majority have precipitately and, in a sharp departure from the cases, dismissed unjustifiably most of the plaintiff’s causes of action, deprived it of its right to amend, and if anything, further delayed a consideration of the case on its merits.
The learned Justice at Special Term correctly followed the CPLR, the precedents which explicate it, he was correct and he should be upheld.
*439Stevens, P. J., and Mabkewioh, J., concur with Steuer, J.; McGtvebn, J., dissents in opinion.
Order, in first above-entitled case, entered on November 17, 1969, reversed, on the law, without costs and without disbursements, and the motion denied.
Order, in second above-entitled case, entered on November 17, 1969, reversed, on the law, without costs and without disbursements, the motion granted, and the complaint dismissed, without prejudice to an application for leave to serve an amended complaint as against defendant Trustees of Columbia University in accord with the opinion of this court filed herein, and limited to the sixth and seventh causes of action.